Exhibit 10.70

 

Execution Copy

(Convenience Translation)

 

AMD FAB 36 COST PLUS REIMBURSEMENT AGREEMENT

 

between

 

AMD FAB 36 HOLDING GMBH

Wilschdorfer Landstr. 101, 01109 Dresden

 

- hereinafter referred to as “AMD Fab 36 Holding” -

 

and

 

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG

Wilschdorfer Landstr. 101, 01109 Dresden

 

- hereinafter referred to as “AMD Fab 36” -



--------------------------------------------------------------------------------

RECITALS

 

WHEREAS, AMD Fab 36 is a majority-owned Subsidiary of AMD Fab 36 Holding, which
in turn is a wholly-owned Subsidiary of Advanced Micro Devices, Inc., a
corporation organized and existing under the laws of the State of Delaware,
United States of America (“AMD Inc.”);

 

WHEREAS, AMD Inc., AMD Fab 36 Holding and AMD Fab 36 are currently involved in
the planning and implementation stages of a project pursuant to which AMD Fab 36
will use and develop to the production stage semiconductor manufacturing
technology and produce 300 mm Wafers, in particular, for microprocessors, in a
newly to be constructed wafer plant in Dresden;

 

WHEREAS, concurrently with conclusion of this Agreement (this “Agreement”), AMD
Inc. and AMD Fab 36 Holding are entering into the AMD Fab 36 Holding Cost Plus
Reimbursement Agreement which is attached as Annex A and pursuant to which,
among other things, AMD Inc. will agree to purchase all Wafers purchased by AMD
Fab 36 Holding from AMD Fab 36, and AMD Fab 36 Holding will agree to supply on
an exclusive basis to AMD Inc., such Wafers, in each case on the terms and
conditions of the AMD Fab 36 Holding Cost Plus Reimbursement Agreement;

 

WHEREAS, on the terms and conditions of this Agreement, AMD Fab 36 Holding
wishes the exclusive right to purchase Wafers from AMD Fab 36 in order to enable
AMD Fab 36 Holding to fulfill its obligations under the AMD Fab 36 Holding Cost
Plus Reimbursement Agreement, and AMD Fab 36 is willing, on such exclusive
basis, to manufacture and sell Wafers to AMD Fab 36 Holding, all on the terms
and conditions of this Agreement; and

 

WHEREAS, AMD Inc., AMD Fab 36 Holding GmbH, AMD Fab 36 and AMD Saxony Limited
Liability Company & Co. KG, Dresden (“AMD Saxony”) entered into a Management
Service Agreement dated October 31, 2003 (“Fab 36 Management Service Agreement”)
and AMD Inc., AMD Fab 36 Holding GmbH, and AMD Fab 36 entered into a license
agreement.

 

NOW, THEREFORE, in consideration of above, the parties hereto agree as follows:

 

I-1



--------------------------------------------------------------------------------

ARTICLE I Manufacture of Products

 

Section 1.01. Manufacture by AMD Fab 36 of Products for Sale to AMD Fab 36
Holding.

 

(a) On the terms and subject to the conditions of this Agreement, AMD Fab 36
hereby agrees to manufacture and sell Products to AMD Fab 36 Holding. Products
within the meaning of this Agreement are all Wafers manufactured by AMD Fab 36.
AMD Fab 36 further agrees that, during the term of this Agreement, unless AMD
Inc., the limited partners of AMD Fab 36 and, prior to the Loan Agreement
Termination Date, the Facility Agent, otherwise consent thereto, it shall not,
directly or indirectly, (i) sell any Products or any other goods or services to
any Person other than AMD Fab 36 Holding, AMD Inc. or one or more of AMD Inc.’s
Subsidiaries under any circumstances, or (ii) engage in any activities other
than (w) construction of the Plant, (x) manufacture and sale of Products to be
Shipped pursuant to this Agreement, (y) research, development and further
development of the underlying technologies to the industrial production stage,
and (z) activities reasonably incidental to any of the foregoing.

 

In the event that a further industrial manufacturing partner is admitted to AMD
Fab 36, the exclusivity shall terminate with respect to manufacturing capacity
of the Plant in excess of capacity dedicated to production of Wafers pursuant to
this Agreement and the Parties shall agree to modify this Agreement accordingly.

 

(b) On the terms and subject to the conditions of this Agreement, AMD Fab 36
Holding hereby agrees to purchase from AMD Fab 36 all Products and to pay for
all the Products Shipped to it the purchase price determined on a “cost-plus”
basis pursuant to Article II.

 

(c) AMD Fab 36 Holding shall from time to time provide, or shall arrange for AMD
Inc. or one or more of its Subsidiaries to provide, in particular, but not only
under the Management Service Agreement, to AMD Fab 36 technical assistance as
required in Article III (including the disclosure stated therein). Irrespective
of any fault, AMD Fab 36 Holding warrants by means of an independent promise of
warranty pursuant to Section 311 para. 1 German Civil Code that Wafers which
meet the requirements can be manufactured in a timely manner with the provided
technical assistance and the rights on intellectual property granted according
to Section 3 b) of the License Agreement and the technical documentation. The
exclusive legal consequence of the warranty irrespective of fault is that AMD
Fab 36 Holding cannot invoke bad performance/non-performance by AMD Fab 36; such
warranty has no other legal consequences.

 

Without limiting the generality of the foregoing, the Know-how to be provided
pursuant to this Section 1.01(c) and Article III shall include such of the
“Specific Results” (as such term is defined in the JDA), as are necessary or, in
the reasonable opinion of AMD Inc., desirable, to enable AMD Fab 36 to
manufacture Products on a timely basis, in accordance with the Specifications
for the relevant Product. Any disclosure of Know-how and Specifications pursuant
to this Section 1.01(c) or Article III (including, without limitation, Know-how
consisting of Specific Results and Know-how disclosed by way of the furnishing
of technical assistance) to AMD Fab 36 by or on behalf of AMD Fab 36 Holding
shall be subject to the License Agreement.

 

I-2



--------------------------------------------------------------------------------

Section 1.02. Compliance with Laws and Required Permits.

 

(a) AMD Fab 36 shall, at its cost and expense, use commercially reasonable
efforts to (i) comply with all applicable Laws relating to the manufacture and
the sale of the Products, and (ii) obtain all requisite consents,
authorizations, permits and approvals for the manufacturing and sale to AMD Fab
36 Holding and the sale by AMD Fab 36 Holding to AMD Inc. of the Products from
each governmental authority having jurisdiction over the manufacture and sale of
the Products by AMD Fab 36 and AMD Fab 36 Holding; provided, however, that AMD
Fab 36 shall not be responsible for obtaining any consents, authorizations,
permits or approvals in connection with the import of Products into any
territory outside Germany unless expressly otherwise agreed by AMD Fab 36; (iii)
Irrespective of any fault, AMD Fab 36 Holding warrants by means of an
independent promise of warranty pursuant to Section 311 para. 1 German Civil
Code that neither the manufacture nor the distribution of the Products is
conflicting with German law. The exclusive legal consequence of the warranty
irrespective of fault is that AMD Fab 36 Holding cannot invoke bad
performance/non-performance by AMD Fab 36; such warranty has no other legal
consequences.

 

Section 1.03. Quality of Products; Inspection and Rejection; Replacement
Products. Without prejudice to AMD Fab 36 Holding’s obligation to make payment
for Products Shipped pursuant to Section 2.06 and Section 2.07:

 

(a) AMD Fab 36 shall use all reasonable efforts to ensure that each Product
Shipped meets the Specifications for that Product. In order to assist AMD Fab 36
in such efforts and for the purpose of assuring to AMD Fab 36 Holding the
quality of the Products required under this Agreement, AMD Fab 36 shall permit
the duly authorized representatives of AMD Fab 36 Holding and/or of AMD Inc. and
its Subsidiaries, at any time during normal working hours and on reasonable
notice, to inspect any premises of AMD Fab 36, and shall use all reasonable
efforts to permit such representatives, at such time and on such notice, to
inspect any premises of any third party where any of the Products, or any
labeling or packaging for them, are manufactured by or for AMD Fab 36.

 

(b) AMD Fab 36 Holding shall promptly notify AMD Fab 36 in writing should the
quality of the Products Shipped vary materially from the typical quality of the
four previous shipments or, in the case of the first four shipments, from the
quality of the previous shipments. In such event, AMD Fab 36 shall use its
reasonable commercial efforts to restore the quality of the Products delivered
hereunder to again meet such typical quality as soon as possible.

 

I-3



--------------------------------------------------------------------------------

ARTICLE II

 

Purchase Price and Delivery of Products

 

Section 2.01. Descriptive Overview of Product Pricing. Without derogating from
Sections 2.02 through 2.07 hereunder:

 

From and after the Effective Date AMD Fab 36 Holding shall purchase all Products
which it orders from AMD Fab 36 and are Shipped by AMD Fab 36 in accordance with
the requirements of this Agreement. The purchase price for the Products will be
set at a price per Wafer which will be determined on a “cost-plus” basis for any
month in accordance with the Section 2 hereinafter (“Selling Price Per Wafer”).

 

For all Products Shipped during any Month, AMD Fab 36 Holding shall make
payments to AMD Fab 36 based on the Selling Price Per Wafer. Within 25 days
after the end of each Month, other than one in which no Products are Shipped,
AMD Fab 36 shall determine the Selling Price Per Wafer for such Month on the
basis of its Total Costs actually incurred during that Month and the Applicable
Percentage in accordance with Section 2.02. The parties acknowledge that this
pricing mechanism may have the result of dictating a high price per Wafer for
any Month in which only relatively few Wafers are Shipped and that after the
Effective Date it will result in a full cost reimbursement during each year.

 

Section 2.02. Definition of Selling Price Per Wafer.

 

(a) Promptly, but in any event not later than 25 days after the end of each
Month, the Selling Price Per Wafer for that Month shall be calculated in
accordance with the formula contained in Section 2.02(b). Such calculation shall
be based on the Total Costs actually incurred during such Month and the Actual
Volume for such Month.

 

(b) For any Month the Selling Price Per Wafer shall be calculated in accordance
with the following formula:-

 

LOGO [g19388image001a.jpg]

where:

 

“Applicable

Percentage” shall be 110%;

 

“AV” means the Actual Volume for that Month;

 

“TC” means AMD Fab 36’s Total Costs (as defined in Annex 1) for or in respect of
that Month.

 

I-4



--------------------------------------------------------------------------------

Section 2.03. Advance Payment Adjustment to Reimburse Total Costs in Certain
Months during which no Wafers are Shipped. For any Month after the Effective
Date during which no Products are Shipped, promptly after the end but in any
event not later than 30 days after such Month, AMD Fab 36 Holding shall make a
creditable but not repayable advance payment in the amount of AMD Fab 36’s Total
Costs multiplied by the Applicable Percentage (the “Advance Payment Adjustment
Amount”) regardless of further Wafer Shipments.

 

If Wafers are again Shipped in any Month thereafter, the Total Costs of AMD Fab
36 shall be increased for that Month by the Total Costs of all preceding Months
during which no Wafers were Shipped; the Advance Payment Adjustment Amounts
shall be set-off against the payment to be made for such Month (confer
definition of Total Costs in Annex 1, lit (g)).

 

Section 2.04. Annual Compensation for Certain Administrative Costs. AMD Fab 36
Holding shall compensate AMD Fab 36 for any administrative costs, including
without limitation bookkeeping, legal and accounting costs, incurred by AMD Fab
36 from time to time for the direct benefit of AMD Fab 36 Holding, as follows.
The parties agree that the amount payable by AMD Fab 36 Holding to AMD Fab 36
under this Section 2.04 shall be Euro 25,000 per annum for each Fiscal Year
(which amount shall be pro-rated for any portion of a Fiscal Year) from the date
hereof. Such payment shall be made not later than 30 days after the end of each
Fiscal Year.

 

Section 2.05. Shipping Terms. AMD Fab 36 shall deliver the Products purchased
hereunder from Dresden, Germany. AMD Fab 36 will arrange all freight, trucking
and insurance. The costs for transportation and insurance will – as far as
applicable - be separately regulated by the parties on a case-by-case basis.

 

Section 2.06. Payments; Set Off.

 

(a) AMD Fab 36 Holding shall pay to AMD Fab 36 the Selling Price Per Wafer for
all Products Shipped by AMD Fab 36 within 30 days after receipt of invoices
denominated in Euro from AMD Fab 36 in accordance with this Section 2.06. AMD
Fab 36 shall be entitled to issue invoices to AMD Fab 36 Holding on a monthly
basis. Payment for all other amounts due hereunder from either party (including
any adjustment amount) shall be unconditionally due on or before the date
specified in this Agreement for such amount.

 

(b) All amounts under this Agreement not paid when due from AMD Fab 36 Holding
shall bear interest at the rate of 3% above the three-month EURIBOR per annum on
a pro rata temporis basis. Such interest shall be due and payable at the end of
each calendar month.

 

(c) Any amounts that are due from AMD Fab 36 to AMD Fab 36 Holding hereunder
shall be payable only in the form of credit against amounts owed or to be owed
by AMD Fab 36

 

I-5



--------------------------------------------------------------------------------

Holding to AMD Fab 36 under this Agreement, except to the extent provided in
Section 3.04 in connection with the Fab 36 Management Service Agreement. Any
amount that is due from AMD Fab 36 Holding to AMD Fab 36 hereunder may be
set-off against any payment then due under Sections 3, 5.02, or the Fab 36
Management Service Agreement, from AMD Fab 36 to AMD Fab 36 Holding.

 

(d) To secure the payment claims of AMD Fab 36, AMD Fab 36 Holding, here and
now, assigns to AMD Fab 36 its payment claims against AMD Inc. under the Fab 36
Holding Cost Plus Reimbursement Agreement attached hereto as Annex A (including
damage claims in case that, in the event of bankruptcy of AMD Inc., the trustee
in bankruptcy of AMD Inc. or any other person with similar authority does not
continue the Fab 36 Holding Cost Plus Reimbursement Agreement, regardless of
whether such damage claims result under German or U.S. state or federal law).

 

Section 2.06 a). Assignment of Damage Claims.

 

(a) AMD Fab 36 Holding undertakes to purchase damage claims asserted by AMD Fab
36, which reduced the Total Costs pursuant to Section (6) (b) of Annex 1, if and
to the extent that neither the damaging party nor an insurer makes any payment
on account of such claims by the end of the second month after the month in
which the Total Costs have been reduced. This purchase obligation does not apply
in case of damage claims of less than 100,000.00 EUR.

 

(b) The purchase price of the damage claim shall correspond to the claim
asserted against the third party and shall be included by AMD Fab 36 in the next
invoice after arising of the purchase obligation.

 

(c) The assignment shall take effect at the time of sale; however, AMD Fab 36 is
hereby granted authority of collection subject to any other regulation in the
individual case. In the event that the assignment of the damage claim is
excluded, AMD Fab 36 shall assert the claim in its own name and for the account
of AMD Fab 36 Holding. It shall comply with the instructions given by AMD Fab 36
Holding in this connection.

 

Section 2.07. Method of Payment. Payments under this Agreement from AMD Fab 36
Holding to AMD Fab 36, if made other than by set-off permitted by Section 2.06,
shall be deposited into an account of AMD Fab 36 at Dresdner Bank AG, Dresden
Branch or such other account of AMD Fab 36 specified by AMD Fab 36 with the
prior written consent of the Facility Agent (a copy of which consent shall be
delivered by AMD Fab 36 to AMD Fab 36 Holding) with not less than 15 days
written notice to AMD Fab 36 Holding, and all such payments shall be made in
Euro, or in US-Dollar, or a combination of Euro and US-Dollar, in each case at
the option of AMD Fab 36. The relevant US-Dollar amount results from the
conversion of Euro to US-Dollar at the Facility Agent’s spot rate of exchange as
in effect on the date of the relevant invoice.

 

Section 2.08. Adjustments for Changes in Laws or German GAAP. In the event that
there is a change in applicable Law or in German GAAP, and such change results
in (i) payments

 

I-6



--------------------------------------------------------------------------------

due from AMD Fab 36 Holding to AMD Fab 36, or due from AMD Fab 36 to AMD Fab 36
Holding (as the case may be) being materially different in aggregate amount or
(ii) the timing of the receipt of such payments being materially different from
the payments contemplated by this Article II, the affected party shall promptly
notify the other party, AMD Inc. and the Facility Agent, and AMD Fab 36 Holding
and AMD Fab 36 shall negotiate in good faith with a view to agreeing to such
reasonable amendments to this Article II and the definitions used therein (which
amendments shall be made only with the prior written consent of the Facility
Agent) as are necessary as a result of such change. In order to restore the
position contemplated by this Article II in the event AMD Fab 36 Holding and AMD
Fab 36 fail to reach agreement on such amendments within 30 days of becoming
aware of such change, or if the Facility Agent reasonably withholds its consent
to any proposed amendments, all payments under this Article II shall be
calculated without giving effect to such change. For avoidance of doubt, any
amendments of the applicable law or of the German GAAP must not lead to a
reduction of the cost basis of Total Costs.

 

Section 2.09. Product Warranty. Subject to Section 2.10, AMD Fab 36 represents
and warrants that all Products sold to AMD Fab 36 Holding pursuant to this
Agreement shall conform in all material respects to the Specifications for such
Products and, if expressly agreed by AMD Fab 36 in writing in advance, to any
specific changes thereto.

 

Section 2.10. Disclaimer. THE WARRANTY CONTAINED IN SECTION 2.09 IS THE SOLE AND
EXCLUSIVE WARRANTY AS TO THE PRODUCTS AND IS EXPRESSLY IN LIEU OF ANY EXPRESS OR
IMPLIED WARRANTIES, IN FACT OR IN LAW, INCLUDING, WITHOUT LIMITATION, WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY SIMILAR WARRANTIES
IMPLIED BY APPLICABLE LAW. REPAIR OR REPLACEMENT OF DEFECTIVE PRODUCTS SHALL BE
AMD FAB 36 HOLDING’S EXCLUSIVE REMEDY WITH RESPECT TO DEFECTIVE PRODUCTS. AMD
FAB 36 ASSUMES NO LIABILITY IN TORT OR STRICT LIABILITY, NOR SHALL AMD FAB 36 BE
LIABLE TO AMD FAB 36 HOLDING OR ANY AFFILIATE THEREOF FOR LOSS OR USE OF
PRODUCTS OR ANY OTHER INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES INCURRED BY
AMD FAB 36 HOLDING OR ANY SUBSIDIARY OR AFFILIATE THEREOF. IN NO EVENT SHALL THE
LIABILITY OF AMD FAB 36 ARISING IN CONNECTION WITH ANY PRODUCTS SOLD HERUNDER
EXCEED THE PURCHASE PRICE FOR SUCH PRODUCTS.

 

ARTICLE III

 

Technical Assistance

 

Section 3.01. Provision of Know-how and Advice by or on Behalf of AMD Fab 36
Holding to AMD Fab 36.

 

(a) AMD Fab 36 Holding shall from time to time disclose, or shall arrange for
AMD Inc. or one or more Subsidiaries of AMD Inc. to disclose, to AMD Fab 36 such
of the Know-how and Specifications of AMD Inc. and its Subsidiaries (or which
may be used by AMD Inc. or its Subsidiaries), and any Improvements to such
Know-how and Specifications made by AMD

 

I-7



--------------------------------------------------------------------------------

Inc. or one or more of its Subsidiaries after such disclosure, as is necessary
or, in the judgment of AMD Inc. or the Subsidiary of AMD Inc. making such
disclosure, reasonably desirable to enable AMD Fab 36 to manufacture Products on
an efficient and timely basis in accordance with the Specifications for the
relevant Product (such Know-how, Specifications and Improvements together being
the “Intellectual Property”). AMD Fab 36 Holding shall from time to time
provide, or shall arrange for AMD Inc. to provide, one (1) copy (or if requested
by AMD Fab 36, two (2) copies), on a non-exclusive basis, of any Technical
Documentation for such Intellectual Property in the possession of AMD Inc. or
one or more of its Subsidiaries. Nothing in this Article III shall require AMD
Inc. or any Subsidiary of AMD Inc. disclosing Intellectual Property to create
Technical Documentation unless required for the manufacture of Wafer hereunder.

 

(b) AMD Fab 36 Holding agrees to advise, or to arrange for AMD Inc. or one or
more Subsidiaries of AMD Inc., to advise AMD Fab 36, upon AMD Fab 36’s request
in writing, in relation to (i) the configuration of the equipment installed or
to be installed at the Plant and used for the production of each Product, and
(ii) the requirements for such configuration, the installation of the equipment
and the machinery in the Plant necessary for the manufacture of such Products
and the calibration and testing of such equipment and machinery.

 

(c) AMD Fab 36 Holding shall from time to time permit, or shall arrange for AMD
Inc. to permit, AMD Fab 36 to make such number of copies of the Technical
Documentation, or any part thereof, provided or disclosed to it hereunder as AMD
Fab 36 may require for the purposes of this Agreement.

 

(d) AMD Fab 36 Holding shall from time to time notify, or shall arrange for AMD
Inc. to notify, AMD Fab 36 promptly of any material errors in the Intellectual
Property or Technical Documentation provided or disclosed to AMD Fab 36
hereunder or in connection herewith upon AMD Inc. or one or more of its other
Subsidiaries becoming aware thereof and, to the extent AMD Inc. or one or more
of its Subsidiaries develops or obtains a correction for such error, shall
promptly provide, or shall arrange for AMD Inc. to promptly provide, to AMD Fab
36 the Intellectual Property and/or Technical Documentation to enable AMD Fab 36
to correct such error.

 

(e) Without derogating from AMD Fab 36 Holding’s obligation to provide, or to
arrange for AMD Inc. to provide, disclosure to AMD Fab 36 of such of the
Know-how and Specifications of AMD Inc. and its Subsidiaries, or which AMD Inc.
or its Subsidiaries have the right to use, as is necessary to enable AMD Fab 36
to manufacture Products hereunder, but notwithstanding any other provision of
this Section 3.01, AMD Fab 36 Holding shall not be required to disclose or
arrange for AMD Inc. to disclose any Intellectual Property or Technical
Documentation which AMD Inc. and its Subsidiaries – despite their best efforts -
do not have a right to disclose or the disclosure of which would require the
payment of compensation to a third party. Own acquisition by AMD Fab 36 is not
precluded thereby.

 

I-8



--------------------------------------------------------------------------------

Section 3.02. Expert Support, Training and Technical Assistance.

 

(a) AMD Fab 36 Holding shall, upon AMD Fab 36’s request in writing, provide, or
arrange for AMD Inc. or one or more Subsidiaries of AMD Inc. to provide, to AMD
Fab 36, at the Plant, technical discussions, lectures, guidance and/or technical
training in order to enable AMD Fab 36 to use, for the purposes of this
Agreement, the Intellectual Property and Technical Documentation disclosed or to
be disclosed to AMD Fab 36 hereunder or in connection herewith and under or in
connection with the License Agreement. Such discussions, lectures, guidance and
training shall be conducted by AMD Fab 36 Holding and/or AMD Inc. personnel who
are qualified to provide advice with respect to the relevant Intellectual
Property and Technical Documentation (“Qualified Personnel”).

 

(b) The timing of visits of such AMD Fab 36 Holding and/or AMD Inc. personnel
shall be arranged by agreement between AMD Fab 36 Holding and AMD Fab 36.

 

(c) AMD Fab 36 Holding shall, upon AMD Fab 36’s request in writing, provide, or
arrange for AMD Inc. to provide, to AMD Fab 36, at the Plant, all technical
assistance necessary to remedy a Production Problem.

 

Section 3.03. Access to Comparable Plants. AMD Fab 36 Holding shall arrange for
AMD Inc. to permit or to cause AMD Saxony to permit AMD Fab 36 to send, at the
expense of AMD Fab 36 or as otherwise agreed by AMD Inc., employees of AMD Fab
36 to visit AMD Saxony’s Wafer Fabrication Plant in Dresden, Germany known as
(“Fab 30”) for so long as such plant is owned by AMD Saxony or another
Subsidiary of AMD Inc. and AMD Inc. holds a direct or indirect controlling
interest in AMD Saxony, at reasonable times for the purpose of witnessing and
training in the use of any of the Intellectual Property and Technical
Documentation provided or disclosed to it hereunder. AMD Fab 36 Holding shall
upon AMD Fab 36’s request in writing, provide, or arrange for AMD Inc. to
provide, to such AMD Fab 36 employees at such Wafer Fabrication Plants technical
discussions, lectures, guidance and/or technical training by Qualified Personnel
in order to enable such AMD Fab 36 employees to understand the usage being made
at such Wafer Fabrication Plants of the relevant Intellectual Property and
Technical Documentation.

 

Section 3.04. Charge for Technical Assistance.

 

(a) The remuneration for services provided under this Section 3 shall be paid by
AMD Fab 36 directly to AMD Inc. (real contract in favor of a third party) in
accordance with the Fab 36 Management Service Agreement.

 

(b) The foregoing notwithstanding, the parties agree that, without prejudice to
the last sentence of Section 1.01(c) or to the License Agreement, any
Intellectual Property provided in any form to AMD Fab 36 for its use hereunder
is provided at no charge.

 

I-9



--------------------------------------------------------------------------------

ARTICLE IV

 

Accounting Reports: Other Reports:

Right of Inspection By or On Behalf of AMD Fab 36 Holding

 

Annual Accounting Reports from AMD Fab 36. AMD Fab 36 Holding and its duly
authorized representatives (which may include duly authorized representatives of
AMD Inc. or a Subsidiary of AMD Inc.) and, if the Loan Agreement Termination
Date has not yet taken place, the Facility Agent shall at all reasonable times
have access to the books and accounts kept by AMD Fab 36 and annually upon the
closing of the Fiscal Year all such books and accounts shall be audited by a
firm of independent and internationally known public accountants selected by AMD
Fab 36 with the approval of AMD Fab 36 Holding and, if the Loan Agreement
Termination Date has not yet taken place, the Facility Agent (the consent of the
Facility Agent not to be unreasonably withheld). A copy of each such report of
audit shall be sent to AMD Fab 36 Holding and, prior to the Loan Agreement
Termination Date, the Facility Agent. AMD Fab 36 Holding and its duly authorized
representatives (which may include duly authorized representatives of AMD Inc.
or of a Subsidiary of AMD Inc.) shall also have the right to examine and inspect
at any reasonable time all properties and operations of AMD Fab 36 to which this
Agreement relates. The rights of Leipziger Messe GmbH and of M+W Zander Fünfte
Verwaltungsgesellschaft mbH (“M+W”) as direct or indirect partners of AMD Fab 36
pursuant to Article 9.3 of the AMD Fab 36 Limited Partnership Agreement remain
unaffected thereby.

 

ARTICLE V

 

Effectiveness; Termination

 

Section 5.01. Effectiveness: Termination.

 

(a) This Agreement shall become effective on the date hereof and (unless
otherwise extended as hereinafter provided) shall terminate on the date which is
the earlier of (i) the effective date of the ordinary notice of termination
given by any of the Parties with three months’ notice, such effective date being
the end of any calendar month, however, not before the Loan Agreement
Termination Date and (ii) the Termination Date as defined in subsection (b)
below. No notice of ordinary termination may be given by AMD Fab 36 Holding as
long as Leipziger Messe GmbH and/or M+W are direct or indirect partners of AMD
Fab 36.

 

(b) Each of the events described in this Section 5.01(b) shall constitute good
cause for terminating this Agreement. If a good cause for terminating this
Agreement pursuant to clauses (iv) through (xi) hereinafter has occurred and is
continuing, AMD Fab 36 may give notice of termination for good cause. Prior to
the Loan Agreement Termination Date, the Security Agent pursuant to and in
accordance with the Security Documents may, in the event of a good cause
pursuant to any of the clauses (viii), (x) or (xi), give notice of termination
in all cases in accordance with the power of attorney attached as Annex 2. In
the event of a good cause pursuant to any of the clauses (iv), (v) or (vii), AMD
Inc. shall be entitled to give notice of such termination in all cases in
accordance with the power of attorney attached hereto as Annex 3.

 

I-10



--------------------------------------------------------------------------------

The right of AMD Fab 36 to revoke AMD Inc.’s power of attorney for good cause
shall remain unaffected In addition, this Agreement shall automatically
terminate (without any requirement for any action by any party hereto)
immediately upon the occurrence of the good cause for terminating this Agreement
described in clauses (i) through (iii) below. Upon termination for good cause.
this Agreement shall terminate on the date any such notice is given; upon
automatic termination, this Agreement shall terminate upon the occurrence of the
event (the respective date being the “Termination Date”). Good causes for
terminating this Agreement are as follows:

 

(i) the expropriation or condemnation of the Plant or any substantial part of
the assets or business of AMD Fab 36 or AMD Fab 36 Holding by any Governmental
Authority, or the involuntary suspension, or curtailment below seventy-five
percent of capacity, by AMD Fab 36 of the operation of the Plant for six months
or more as a result of any change in or introduction of any Law occurring after
the date hereof;

 

(ii) AMD Inc. or AMD Fab 36 Holding being required by any Governmental Authority
to divest itself of all or a substantial portion of its direct or indirect
interest in AMD Fab 36, or AMD Fab 36 being required by any Governmental
Authority to divest itself of all or a substantial portion of the Plant;

 

(iii) the destruction of the Plant or a substantial portion thereof and a
decision by AMD Fab 36 not to rebuild the same after having received insurance
proceeds in respect of such destruction in an amount at least equal to the
depreciated book value of such Plant or substantial portion thereof;

 

(iv) acceleration of the liabilities of AMD Fab 36 after expiration of an
applicable additional period as a result of occurrence of an event as specified
in the Section of the Loan Agreement relating to the termination of the loan
entitling the Banks to terminate the Loan Agreement and/or if the Facility
Agent, the Security Agent or any of the Banks asserts a right under any of the
Security Documents (as defined in the Loan Agreement);

 

(v) the involuntary (including without limitation as a result of enforcement of
any rights of security granted in shares of AMD Fab 36 Holding and/or AMD Fab 36
or performance of any undertakings to transfer such shares made to secure
obligations of AMD Fab 36 Holding and/or AMD Fab 36) transfer of a controlling
interest in AMD Fab 36 Holding and/or AMD Fab 36 from AMD Inc. and its
Subsidiaries to one or more third parties is threatened and bankruptcy
proceedings are not opened over the assets of AMD Fab 36 Holding and/or AMD Inc.
within one (1) month from transfer of such controlling interest;

 

(vi) [deliberately blank];

 

(vii) any event which (A) results in the termination of AMD Inc.’s rights to
disclosure to AMD Fab 36 as contemplated by Section 1.01 and Article III, or (B)
otherwise terminates or makes impracticable the manufacture of Wafers as
contemplated hereunder and bankruptcy proceedings are not opened over the assets
of AMD Fab 36 Holding and/or AMD Inc. within one (1) month from occurrence of
the event;

 

I-11



--------------------------------------------------------------------------------

(viii) failure of AMD Fab 36 Holding or AMD Inc. to make any payment required
from it hereunder this Agreement or under the AMD Fab 36 Holding Cost Plus
Reimbursement Agreement within forty-five (45) days of the date due therefor or
default by AMD Fab 36 Holding or AMD Inc. in the performance of or compliance
with any other term contained in this Agreement or any such other agreement and
such default shall not have been remedied within thirty (30) days after receipt
of notice of such default from AMD Fab 36, or if the Loan Agreement Termination
Date has not yet taken place, the Facility Agent and bankruptcy proceedings are
not opened over the assets of AMD Fab 36 Holding and/or AMD Inc. within one (1)
month from fulfillment of the aforesaid conditions.

 

(ix) a [deliberately blank];

 

(x) execution is issued (Einleitung der Zwangsvollstreckung) against all or a
substantial part of the assets of AMD Fab 36 Holding unless such execution is
withdrawn within three weeks of the issuance thereof; realization of such
execution; or the realization of execution on the equity shares in AMD Fab 36
owned by AMD Fab 36 Holding and bankruptcy proceedings are not opened over the
assets of AMD Fab 36 Holding and/or AMD Inc. within one (1) month from
fulfillment of the aforesaid conditions; .

 

(xi) the discontinuance of payments generally (Zahlungseinstellung) by AMD Fab
36 Holding and bankruptcy proceedings are not opened over the assets of AMD Fab
36 Holding and/or AMD Inc. within one (1) month from discontinuance of payments;

 

Notice of termination may be given within forty-five (45) days from occurrence
of the respective termination event. The right to assert statutory damage claims
(Section 314 (4) BGB [German Civil Code] in conjunction with Sections 280 et
seq. BGB) on the ground of termination of this Agreement for the reasons set out
in sub-sect. b) above remains unaffected.

 

Section 5.02. Rights Upon Termination.

 

(a) Promptly, but in no event later than 20 days following the Termination Date,

 

(i) the actual Selling Price for the Month ending on the Termination Date shall
be calculated in accordance with Section 2.02; and

 

(ii) if no Products were Shipped in the Month ending on the Termination Date,
the final Advance Payment Adjustment Amount for that Month shall be calculated
in accordance with Section 2.03.

 

(b) Upon termination of this Agreement, AMD Fab 36 Holding shall purchase all
inventory and work-in-process of AMD Fab 36 as of the Termination Date. The
purchase price shall be equal to the value thereof as shown in the books of AMD
Fab 36 in accordance with German GAAP.

 

I-12



--------------------------------------------------------------------------------

(c) Upon termination of this Agreement, all amounts shall be offset between the
parties and the balance shall be settled by payment.

 

Section 5.03. Survival. The provisions of Sections 2.09 and 2.10, 5.2, 6.02,
6.03 and 6.06 shall survive any termination of this Agreement.

 

ARTICLE VI

 

Miscellaneous

 

Section 6.01. Force Majeure.

 

(a) A party to this Agreement shall not be liable for the consequences of any
failure to perform, or default in performing, any of its obligations, other than
its payment obligations, under this Agreement if that party can show that such
failure is caused by Force Majeure. In the event that no Wafers can be
manufactured due to Force Majeure, the payment obligations hereunder shall
continue to be owed.

 

(b) In case of subsection (a), the said failure shall not be considered
non-compliance with any term or condition of this Agreement, and all the
obligations (other than payment obligations) and times which because of such
Force Majeure could not be fulfilled shall be deemed to have been suspended
while the Force Majeure continues. In addition, the party for whom such
obligations and/or times have been suspended shall be entitled to take
reasonable steps during the pendency of the relevant Force Majeure to limit its
losses resulting from such Force Majeure, and following the occurrence of such
Force Majeure such obligations and/or times shall continue to be suspended for
such further reasonable period as is necessary for such party to restore its
capacity to perform such obligations and/or meet such times.

 

Section 6.02. Applicable Law. This Agreement is governed by the law of the
Federal Republic of Germany. Application of the UN Convention on Contracts for
the International Sale of Goods of 11 April 1980 is expressly excluded.

 

Section 6.03. Dispute Resolution.

 

a) The parties shall endeavor to reach an amicable settlement of any dispute
arising out of or in connection with this Agreement and its implementation,
including any question regarding its existence, validity, termination or its
performance, or in connection with arrangements regarding the performance of
this Agreement.

 

b) If any party declares that a reasonable attempt at amicable settlement of a
dispute mentioned in sub-section a) has failed, such dispute shall be finally
resolved by arbitration, to the exclusion of the courts of regular jurisdiction,
under the Rules of Arbitration (Schiedsgerichtsordnung) of the German
Arbitration Board (“Deutsche Institution für Schiedsgerichtswesen e.V.”), by
three arbitrators. The place of arbitration shall be Dresden, Germany. The
German Code of Civil Procedure shall apply where the Rules of Arbitration are
silent.

 

I-13



--------------------------------------------------------------------------------

c) The language to be used in the arbitration proceedings shall be German and
all documents written in a language other than German shall be translated into
the German language for the arbitration proceedings, unless otherwise decided by
the parties to the arbitration proceedings.

 

d) The arbitral awards shall be substantiated in writing. The arbitration
tribunal shall decide on the matter of costs of the arbitration and on the
allocation of expenditure among the respective parties to the arbitration
proceedings.

 

Section 6.04. Definitions

 

A list with definitions of the terms used in this Agreement is attached hereto.
It is the will of the parties hereto that each of the terms listed in the Annex
1 has the meaning specified there unless the context requires a different
interpretation.

 

Section 6.05. Assignment

 

None of the parties hereto shall have the right to assign its rights hereunder
without the prior written consent of the other party hereto, of AMD Inc., of
Leipziger Messe GmbH and of M+W as long as they are limited partners of AMD Fab
36 and, prior to the Loan Agreement Termination Date, of the Security Agent.
However, AMD Fab 36 may assign its rights under this Agreement to the Security
Agent and/or the Banks as security for obligations of AMD Fab 36 under the Loan
Agreement, and the Security Agent may in turn assign such rights to any direct
transferee of the Plant in the context of the proper realization of such
security.

 

Section 6.06. Language

 

The German version of this Agreement shall be controlling.

 

Section 6.07 Final Provisions

 

a) No modifications or amendments to this Agreement shall be binding unless in
writing. This requirement of written form may only be waived in writing.

 

b) If present or future terms of this Agreement are invalid or unenforceable in
whole or in part or lose their validity or enforceability at a later date, this
shall not affect the validity of the remaining provisions hereof. The same shall
apply insofar as it transpires that there is a gap in this agreement. The
invalid or unenforceable provision shall be replaced, or the gap filled, by a
reasonable provision which, to the extent legally permissible, comes closest to
what the contracting parties intended or would have intended in accordance with
the meaning and purpose of this Agreement, had they considered the point upon

 

I-14



--------------------------------------------------------------------------------

conclusion hereof. This also applies if the invalidity of a provision results
from a degree of performance standardized hereunder (set period, date); in such
cases a legally permissible degree of performance or time (set period, date),
coming as close as possible to the intentions, shall replace what was agreed. In
case of disputes arising among the parties hereto due to subsections a) and b)
above, the arbitration tribunal (Section 6.03) shall be entitled to determine
with binding force the provision which is to apply thereunder.

 

Dresden, April 21, 2004

 

/s/ Dr. Hans-Raimund Deppe

--------------------------------------------------------------------------------

     

/s/ Dr. Hans-Raimund Deppe

--------------------------------------------------------------------------------

AMD Fab 36 Limited Liability       AMD Fab 36 Holding GmbH Company & Co. KG,
represented by       Dr. Hans-Raimund Deppe AMD Fab 36 LLC       Managing
Director Dr. Hans-Raimund Deppe         Manager        

 

I-15



--------------------------------------------------------------------------------

Annex 1

 

to the AMD Cost Plus Reimbursement Agreement

 

Definitions

 

(1) “Actual Volume” means, with respect to any Month, the actual number of
Wafers Shipped by AMD Fab 36 to AMD Fab 36 Holding during that Month;

 

(2) “Banks” means the banks from time to time party to the Loan Agreement;

 

(3) “Effective Date” means the first day of AMD Fab 36’s first Fiscal Quarter
during which commercial shipment of Products occurs, however no later date than
January 1, 2006;

 

(4) “Facility Agent” means Dresdner Bank Luxembourg S.A., as Facility Agent
under the Loan Agreement, including any successor to Dresdner Bank Luxembourg
S.A. in that capacity;

 

(5) “Force Majeure” means with respect to AMD Fab 36 or AMD Fab 36 Holding, as
the case may be, an event which is not within the reasonable control of the
Person seeking to rely on the existence of Force Majeure, where the adverse
effect of such event on such Person’s compliance with its obligations under this
Agreement is not preventable by such Person using all reasonable care and
diligence. Such events may include, without limitation, the following: acts of
war (whether declared or undeclared), invasion, armed conflict, acts of one or
more enemy of the United States of America, Germany or any other country or
jurisdiction; blockade or embargo, revolution, riot, bombs, insurrection or
other civil disturbance, sabotage, terrorism or the threat of any of the
foregoing, nuclear explosion, radioactive or chemical contamination or ionizing
radiation, strikes, lockouts, industrial action or labor disputes, any effect of
the natural elements including without limitation lightning, fire, earthquake,
flood, strike and other unusual or extreme adverse weather or environmental
conditions or actions of the elements, epidemic or plague, loss of or damage to
the Plant and/or machinery, equipment or materials at, for or in transit to the
Plant and any events or circumstances analogous to any of the above;

 

II-1



--------------------------------------------------------------------------------

(6) “German GAAP” means accounting principles and practices generally accepted
in Germany, consistently applied throughout the periods involved;

 

(7) “Improvements” means any development, enhancement, improvements, upgrades,
modifications and updates (including error corrections), translations and
derivative works;

 

(8) “JDA” means the “S” Process Development Agreement dated as of December 28,
2002 between AMD Inc. and International Business Machines Corporation, as
amended, modified or supplemented from time to time;

 

(9) “Know-how” means know-how, show-how, methods, techniques, procedures,
formulations, formulae, assembly, installation, operating and quality control
procedures and manuals, quality control standards, technical information,
technical and product specifications, equipment requirements, writings, plans,
drawings, designs, layouts, data, equipment descriptions, masks, mask works,
systems, toolings, software, data, copyrightable material, trade secrets,
inventions (whether patentable or not), improvements, developments, discoveries
and any other information or intellectual property rights which lie outside the
domain of public knowledge, in whole or in part;

 

(10) “License Agreement” means the License Agreement among AMD Inc., AMD Fab 36
Holding and AMD Fab 36 entered into concurrently herewith, as such License
Agreement may be amended, supplemented or otherwise modified from time to time;

 

(11) “Loan Agreement” means the EUR 700 million Syndicated Loan Agreement,
signed on [    ], among AMD Fab 36, the Banks, the Facility Agent, the Security
Agent and the Reporting Agent (Dresdner Bank AG and any successor to Dresdner
Bank AG in that capacity), as such Loan Agreement may be amended, supplemented
or otherwise modified from time to time;

 

(12) “Loan Agreement Termination Date” means the first day on which (i) all
Obligations (under, and as defined in, the Loan Agreement) have been paid in
full, and (ii) the Banks have no commitments under the Loan Agreement);

 

(13) [deliberately blank]

 

II-2



--------------------------------------------------------------------------------

(14) “Period” means any Fiscal Quarter of AMD Fab 36 beginning with the
Effective Date and quarters subsequent; provided that no Period shall extend
beyond, and the final Period shall end on, the Termination Date;

 

(15) “Plant” means the advanced production facility to be constructed, owned and
operated by AMD Fab 36 in Dresden, Germany to manufacture Wafers using
high-volume semiconductor wafer fabrication processes;

 

(16) “Production Problems” means any circumstances other than those resulting
from Force Majeure pertaining to AMD Fab 36, which prevent the manufacture or
shipment of a Product by AMD Fab 36, including any temporary or permanent
inability to apply or continue to apply Intellectual Property in the manufacture
of such Product;

 

(17) “Qualified Personnel” has the meaning assigned to it in Section 3.02;

 

(18) [deliberately blank];

 

(19) “Security Agent” means Dresdner Bank AG, as security agent under the Loan
Agreement, including any successor to Dresdner Bank AG in such capacity;

 

(20) “Selling Price Per Wafer” has the meaning assigned to it in Section
2.02(b);

 

(21) “Shipped” means, with respect to any Products and any Month, Products
delivered by AMD Fab 36 pursuant to Section 2.05 during that Month in accordance
with this Agreement;

 

(22) “Specifications” means, with respect to a Product, the tooling, masks,
mask-works, specifications, blueprints, drawings, assembly instructions and
other instructions required for the manufacture of that Product;

 

(23) “Start-up Costs” means the aggregate amount of Total Costs incurred by AMD
Fab 36 prior to the Effective Date;

 

(24) “Subsidiary” means, with respect to any person, any other person of which
more than 50% of the total voting power of shares of stock or other ownership
interest entitled to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
person or one or more of the other Subsidiaries of that person are a combination
thereof;

 

II-3



--------------------------------------------------------------------------------

(25) “Technical Documentation” for any Know-how means manuals and other
documentation in which such Know-how is recorded and all specifications,
programs, software, formulae, drawings, sketches, plans, blueprints, design
materials, manuals and other technical or organizational documentation for such
Know-how;

 

(26) “Total Costs” means, for any Month, all costs incurred, paid or accrued by
AMD Fab 36 and included for that Month in the net income for the year/net loss
for the year [Jahresübershuss/Jahresfehlbetrag] in accordance with German GAAP
(i.e., § 275 of the German Commercial Code (Handelsgesetzbuch)) except income
and corporate income taxes, all as shown in the income statement of AMD Fab 36;
provided that

 

  (a) German GAAP, solely for purposes of this definition, shall be applied
according to the accounting options specified under items (i) through (x) of
this definition below regardless of whether German GAAP is so applied in the
income statement of AMD Fab 36;

 

  (b) Total Costs shall be reduced by any revenue or income (other than revenue
under this Agreement) accrued or received by AMD Fab 36, including damage claims
asserted by AMD Fab 36 against third parties, which revenue or income shall
include any income from capital accrued or received by AMD Fab 36 as well as net
payments received in respect of hedging transactions.;

 

  (c) Total Costs shall include all interest expense paid or accrued (owed) by
AMD Fab 36, including all interest expense relating to loans to AMD Fab 36 from
third parties. Total Costs shall not include any interest expense relating to
loans to AMD Fab 36 from AMD Fab 36 Holding or AMD Inc. (“Intercompany Loans”);
furthermore, Total Costs shall not include the profit shares of the silent
partners;

 

  (d) Total Costs shall not include any trade tax (Gewerbesteuer), any similar
tax, or any tax levied or imposed in lieu of trade tax, including but not
limited to municipal commercial tax (Kommunale Wirtschaftssteuer);

 

  (e) Total Costs shall be reduced by any grants, subsidies and expense
reimbursements received by AMD Fab 36 from the Republic of Germany,

 

II-4



--------------------------------------------------------------------------------

     the Sächsische Aufbaubank, the Free State of Saxony, the City of Dresden,
or from any other Governmental Authority, and such reduction shall be made in
the manner specified in (iv), (v) or (vi) below (as applicable).

 

  (f) Payments by AMD Fab 36 Holding under this Cost Plus Reimbursement
Agreement shall not be considered as cost basis;

 

  (g) Total Costs for any Month after the Effective Date shall be increased by
the amount of the Total Costs in the immediately preceding Month (if any) if no
Products were shipped during such preceding Month (and the parties hereto
acknowledge that the amount by which the Total Costs shall be increased pursuant
to this clause (g) therefore corresponds to the aggregate Total Costs for all
immediately preceding consecutive Months in which no Products were Shipped, in
each case without giving effect to this clause (g);

 

  (h) Total Costs for each Month shall be (i) decreased for that Month by the
amount by which the work-in-process and finished products inventory at the end
of that Month exceeds the amount of the work-in-process and finished products
inventory at the end of the immediately preceding Month, and (ii) increased for
that Month by the amount by which the work-in-process and finished products
inventory at the end of that Month is less than the amount of the
work-in-process and finished products inventory at the end of the immediately
preceding Month. In the case of finished products, the inventory change shall
not exceed the production for one Month in each case;

 

  (i) For avoidance of doubt, Total Costs shall also include all expense
reimbursements paid by AMD Fab 36 to AMD Fab 36 LLC, but shall not include
compensation paid by AMD Fab 36 to the general partners of AMD Fab 36 for acting
as general partner.

 

With reference to clause (a) of this definition above,

 

  (i) Start-up Costs will not be capitalized;

 

II-5



--------------------------------------------------------------------------------

  (ii) [deliberately blank]

 

  (iii) exceptional depreciation in order to state fixed assets at a lower
value, and reversals of such depreciation in the case that the reasons for an
exceptional depreciation no longer exist, will be included;

 

  (iv) revenues from investment grants (Investitionszuschüsse) and allowances
(Investitionszulagen) will be allocated chronologically to the investments in
buildings, machinery, tools and other equipment to which they relate. They will
be amortized parallel to the depreciation of the corresponding fixed assets and
so will reduce these depreciation costs;

 

  (v) without limiting the generality of clause (a) of this definition, such
amortization pursuant to (iv) above shall occur regardless of whether AMD Fab 36
elects to treat some or all of such grants and allowances as income in the year
received for purposes of AMD Fab 36’s financial statements;

 

  (vi) all grants, allowances, subsidies, or expense reimbursements described in
clause (e) of this definition but which are not investment grants
(Investitionszuschüsse), allowances (Investitionszulagen) or research and
development subsidies will reduce Total Costs in the Month received by the full
amount received in that Month;

 

  (vii) write-downs on current assets due to obsoleteness or solvency reasons
will be included;

 

  (viii) [deliberately blank]

 

  (ix) the deferred taxes as defined by Section 274 German Commercial Code
[Handelsgesetzbuch] are not included;

 

  (x) accruals for repairs and maintenance expenses, necessary demolition and/or
dismantlement, environmental obligations and other future expenses (so-called
Aufwandsrückstellungen, § 249 section 1 sentence 2 no. 1 of the German
Commercial Code) will be included to the extent they are made in the financial
statements of AMD Fab 36; and

 

II-6



--------------------------------------------------------------------------------

  (xi) it is made clear that expenses incurred for discharging warranty
obligations vis-à-vis AMD Fab 36 Holding shall not reduce Total Costs;

 

  (27) “Wafer” means a 300 mm silicon wafer on which integrated circuits, in
particular, for microprocessor chips are fabricated.

 

II-7



--------------------------------------------------------------------------------

EXHIBIT I

 

Section 275 of the German Commercial Code

 

[1] The profit and loss statement shall be prepared in a vertical format
according to the total cost procedure or the sales cost procedure. In so doing,
the entries designated in Subsection 2 or 3 shall be shown separately in the
sequence given there.

 

[2] In using the total cost procedure, the following shall be shown:

 

  1. Sales proceeds

 

  2. Increase or decrease in the inventory of finished products and work in
progress

 

  3. Other capitalized own work

 

  4. Other operating income

 

  5. Material costs:

 

  a) Costs of raw material, supplies, operating materials and acquired goods

 

  b) Costs of acquired services

 

  6. Personnel costs:

 

  a) Wages and salaries

 

  b) Social security and expenses for old age pensions and support, noting the
amount for old age pensions

 

  7. Depreciation and Amortization:

 

  a) For intangible fixed assets and tangible assets as well as capitalized
expenditures for starting up or expanding the business

 

  b) For current assets to the extent that they exceed the corporation’s usual
depreciation or amortization

 

  8. Other operating expenses

 

  9. Income from participations, noting the amount from related enterprises

 

  10. Income from other securities and long-term loans, noting the amount from
related enterprises

 

  11. Other interest and similar income, noting the amount from related
enterprises

 

  12. Amortization of financial assets and of securities included in current
assets

 

II-8



--------------------------------------------------------------------------------

  13. Interest and similar expenses, noting the amount to related enterprises

 

  14. Results from ordinary business operations

 

  15. Extraordinary income

 

  16. Extraordinary expenses

 

  17. Extraordinary results

 

  18. Taxes on income and revenue

 

  19. Other taxes

 

  20. Annual surplus/annual deficit.

 

[3] In using the sales cost method, the following shall be shown:

 

  1. Sales proceeds

 

  2. Production costs for performance provided in achieving the sales proceeds

 

  3. Gross earnings from sales

 

  4. Selling expenses

 

  5. General administrative expenses

 

  6. Other operating income

 

  7. Other operating expenses

 

  8. Revenues from participations, noting the amount from related enterprises

 

  9. Income from other securities and long-term loans, noting the amount from
related enterprises

 

  10. Other interest and similar income, noting the amount from related
enterprises

 

  11. Amortization of financial assets and of securities included in current
assets

 

  12. Interest and similar expenses, noting the amount to related enterprises

 

  13. Results of ordinary business operations

 

  14. Extraordinary income

 

  15. Extraordinary expenses

 

  16. Extraordinary results

 

  17. Taxes on income and revenue

 

  18. Other taxes

 

  19. Annual surplus/annual deficit.

 

[4] Changes in the capital and earnings reserves may be shown in the profit and
loss statement only after the entries “Annual surplus/annual deficit”.

 

II-9



--------------------------------------------------------------------------------

Annex 2

 

Power of Attorney for Security Agent

 

VOLLMACHT

  POWER OF ATTORNEY

Ich, der Unterzeichnende,

 

I, the undersigned

 

Dr. Hans-Raimund Deppe

 

geschäftsansässig /with business address at

 

Wilschdorfer Landstr. 101

D-01109 Dresden, Germany

 

hier handelnd nicht im eigenen Namen, sondern als einzelvertretungsberechtigter
Geschäftsführer für die

 

 

here acting, not for himself, but as Manager, authorized to act on his sole
signature, of

 

AMD Fab 36 LLC

Wilmington, Delaware, USA

 

Hauptgeschäftsniederlassung / Main office:

One AMD Place, Sunnyvale, California 94088, USA

 

eine Gesellschaft nach dem Recht des Staates Delaware, USA, diese wiederum
handelnd für die  

a limited liability company organized and existing under the laws of the State
of Delaware, USA, such company acting for

 

AMD Fab 36 Limited Liability Company & Co. KG,

Wilschdorfer Landstr. 101

D-01109 Dresden, Germany

 

erteile hiermit   hereby irrevocably authorize

 

11



--------------------------------------------------------------------------------

Dresdner Bank AG,

Koppenstr. 92

 

10877 Berlin

 

unwiderruflich Einzelvollmacht, die AMD Fab 36 Limited Liability Company & Co.
KG bei folgenden Angelegenheiten zu vertreten und Untervollmacht in demselben
Rahmen zu erteilen:   to represent AMD Fab 36 Limited Liability Company & Co.
KG, acting singly, with respect to the following matters and to grant sub-power
of attorney to the same extent: Kündigung der AMD Fab X
Kostenerstattungs-Vereinbarung zwischen AMD Fab 36 Holding GmbH und AMD Fab 36
Limited Liability Company & Co. KG vom 21. April 2004 aus wichtigem Grund bei
Vorliegen eines Kündigungsgrundes nach Artikel V Ziffer 1 lit. b) (viii), (x)
oder (xi) der AMD Fab X Kostenerstattungs-Vereinbarung.   Termination for good
cause of the AMD Fab X Cost Plus Reimbursement Agreement between AMD Fab 36
Holding GmbH and AMD Fab 36 Limited Liability Company & Co. KG dated April 21,
2004 in the event of a good cause pursuant to any of the clauses 5.01 (b)
(viii), (x) or (xi) of the AMD Fab X Cost Plus Reimbursement Agreement. Der
Bevollmächtigte ist berechtigt, alle Handlungen vorzunehmen und alle Erklärungen
abzugeben und entgegenzunehmen, die im Zusammenhang mit den vorgenannten
Angelegenheiten notwendig oder sinnvoll sind.   The representative shall be
entitled to undertake any and all measures to make or receive any and all
declarations that are necessary or appropriate in connection with the
aforementioned matters. Diese Vollmacht erlischt mit dem Ablaufdatum des
Darlehensvertrages (wie in der AMD Fab X Kostenerstattungs-Vereinbarung in der
jeweils geltenden Fassung definiert).   This power of attorney expires on the
Loan Agreement Termination Date (as defined in the AMD Fab X Cost Plus
Reimbursement Agreement, as amended from time to time). Diese Vollmacht
unterliegt dem Recht der Bundesrepublik Deutschland. Die deutsche Fassung dieser
Vollmacht soll im Fall von Widersprüchen oder Abweichungen die maßgebliche sein.
  This power of attorney is subject to the Laws of the Federal Republic of
Germany. The German language version shall be governing in the event of any
dispute or ambiguity.

 

12



--------------------------------------------------------------------------------

Dresden, 21. April 2004

 

 

--------------------------------------------------------------------------------

 

Dr. Hans-Raimund Deppe

Vice President und General Manager

Geschäftsführer

 

13



--------------------------------------------------------------------------------

Annex 3

 

Power of Attorney for AMD Inc.

 

VOLLMACHT

  POWER OF ATTORNEY

Ich, der Unterzeichnende,

  I, the undersigned

 

Dr. Hans-Raimund Deppe

 

geschäftsansässig /with business address at

 

Wilschdorfer Landstr. 101

D-01109 Dresden, Germany

 

hier handelnd nicht im eigenen Namen, sondern als einzelvertretungsberechtigter
Geschäftsführer für die

 

 

here acting, not for himself, but as Manager, authorized to act on his sole
signature, of

 

AMD Fab 36 LLC

Wilmington, Delaware, USA

 

Hauptgeschäftsniederlassung / Main office:

One AMD Place, Sunnyvale, California 94088, USA

 

eine Gesellschaft nach dem Recht des Staates Delaware, USA, diese wiederum
handelnd für die

 

 

a limited liability company organized and existing under the laws of the State
of Delaware, USA, such company acting for

 

AMD Fab 36 Limited Liability Company & Co. KG,

Wilschdorfer Landstr. 101

D-01109 Dresden, Germany

 

erteile hiermit   hereby authorize

 

14



--------------------------------------------------------------------------------

Advanced Micro Devices, Inc.

One AMD Place,

Sunnyvale, CA 94088, California

 

Einzelvollmacht, die AMD Fab 36 Limited Liability Company & Co. KG bei folgenden
Angelegenheiten zu vertreten und Untervollmacht in demselben Rahmen zu erteilen:

 

  to represent AMD Fab 36 Limited Liability Company & Co. KG, acting singly,
with respect to the following matters and to grant sub-power of attorney to the
same extent:

Kündigung der AMD Fab X Kostenerstattungs-Vereinbarung zwischen AMD Fab 36
Holding GmbH und AMD Fab 36 Limited Liability Company & Co. KG vom 21. April
2004 aus wichtigem Grund bei Vorliegen eines Kündigungsgrundes nach Artikel V
Ziffer 1 lit. b) (iv), (v) oder (vii) der AMD Fab X
Kostenerstattungs-Vereinbarung.

 

  Termination for good cause of the AMD Fab X Cost Plus Reimbursement Agreement
between AMD Fab 36 Holding GmbH and AMD Fab 36 Limited Liability Company & Co.
KG dated April 21, 2004 in the event of a good cause pursuant to any of the
clauses 5.01 (b) (iv), (v) or (vii) of the AMD Fab X Cost Plus Reimbursement
Agreement.

Der Bevollmächtigte ist berechtigt, alle Handlungen vorzunehmen und alle
Erklärungen abzugeben und entgegenzunehmen, die im Zusammenhang mit den
vorgenannten Angelegenheiten notwendig oder sinnvoll sind.

 

  The representative shall be entitled to undertake any and all measures to make
or receive any and all declarations that are necessary or appropriate in
connection with the aforementioned matters. AMD Fab 36 Limited Liability Company
& Co. KG hat das Recht, diese Vollmacht jederzeit aus wichtigem Grund zu
widerrufen. In diesem Fall ist diese Vollmachtsurkunde unverzüglich an AMD Fab
36 Limited Liability Company & Co. KG zurückzugeben.   AMD Fab 36 Limited
Liability Company & Co. KG shall be entitled to revoke this Power of Attorney at
any time for good cause. In such case, this power of attorney has to be promptly
returned to AMD Fab 36 Limited Liability Company & Co. KG.

 

15



--------------------------------------------------------------------------------

Diese Vollmacht unterliegt dem Recht der
Bundesrepublik Deutschland. Die deutsche Fassung
dieser Vollmacht soll im Fall von Widersprüchen oder
Abweichungen die maßgebliche sein.   This power of attorney is subject to the
Laws of the
Federal Republic of Germany. The German language
version shall be governing in the event of any dispute
or ambiguity.

 

Dresden, 21. April 2004

 

 

--------------------------------------------------------------------------------

 

Dr. Hans-Raimund Deppe

Vice President und General Manager

Geschäftsführer

 

16